Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
1. 	This action is responsive to the filing of amendments and arguments on 1/4/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending in the application. 
This action is made Final. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants argument were to the amended features, thus in light of the new ground of rejection, applicants arguments are moot in light of the Patel shown below. 

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4. 	Claims 1-8, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boggs et. al. U.S. Publication No. 20080062167 issued Mar. 13, 2008, in view of  Huber et. al. U.S Publication No. 20090040038 published Feb. 12, 2009 in further view of Patel et. al. U.S Patent No. 7855639 issued Dec. 21, 2010. 

In regard to Independent claim 1, Boggs teaches a method comprising:
displaying a floor plan of a secured area protected by a security system on a graphical user interface (See Boggs fig. 3, 7-24). Boggs teaches a user interface system that displays  a floor plan for a situation awareness system for an emergency response system or security system (Para 63-80, 85-96, 131).  
receiving a first user input identifying a respective location of each of a plurality of zones of the secured area via the floor plan displayed on the graphical user interface (See Para 12-13, 96, 103-105. Fig. 7. User can select to select on zones within the building, Fi. 12-20, the user can select different zones throughout, Para 135-). 
receiving a second user input identifying a respective evacuation route to an emergency exit from each of the plurality of zones via the floor plan displayed on the graphical user 
identifying a respective distance factor from each of the plurality of zones to the emergency exit via the respective evacuation route (Para 108 and 118, 138-142). Boggs teaches identifying where a fire or emergency is and to the nearest exits and then displays an updated situation to the user along with the path to take or route. As explained in Boggs, distances from and to the exits can be determined as egress routes and presented to the user (Para 149). 
identifying a respective relative distance from each of the plurality of zones to a selected one of the plurality of zones (See Path determination through the structure as determining distances to each zone (shorter, longer, lengths of paths (Para 118-119, 125; Fig. 24; Para 149). 
multiplying the respective distance factor by the respective relative distance for each of the plurality of zones to identify a respective alarm sequence factor (See multiplying path weights to determine the most efficient routes through the structure (Para 116, 118, 120, 138, 142). 
While Boggs teaches not only determining paths through a structure but also weighted path determinations (or multiplying distance factors) so as to determine the most efficient routes and displaying to the user the locations of said exits and progress through the structure (alarm sequence) so as to guide the user to the quickest exit, Boggs does not however specifically refer to a sequence factor. The present application (Spec. Para 69-71) refers to an alarm sequence factor as a formula for calculating distance from the nearest exist and prioritizing the sequence of the alarms so as to provide the most time for those persons furthest from the exits. While, the specifics of Fig. 24 and Para 69-71 refer to a specific process, the claim when interpreted under the broadest reasonable interpretation refers to a distance of a zone to another zone and providing a specific sequence. No result appears to occur other than identifying a sequence factor 
		However, Huber teaches a system that is analogous art to Boggs, as Huber also teaches an evacuation system that can direct a person to an exit through visual process (Para 8). Huber teaches the use of a specific sequencing system that can direct users furthest from exits in priority to an exit first (See Fig. 2). As stated in Huber, the system can lead people through signaling in an efficient manner (Para 9). Huber teaches the use of an evacuation plan to evacuate people by sending alarms to specific zones in a sequence that cause graphical displays, signals, announcement units to control the evacuation (Para 14). Huber teaches camera and automatic doors can assist in the evacuation. Huber teaches the delay time may be based on the distance from the hazard (Para 14), and also teaches assigning a priority to the alarm system. For example, as shown (See also Para 9) an evacuation plan can be dynamically created based on the hazard, but as shown a sequence based on distance is defined for each zone or floor (See fig. 2). The combination of the user interface of Huber (Para 4, 8) and Boggs  that display evacuation routes would reflect the most efficient routes of Boggs with correlated alarm sequencing to efficiently route people to safety through visual and sound based alarms. 
Boggs shows the building zones with an evac route 1405 and fig 15, however, neither Boggs nor Huber disclose:
where the distance factor represents the number of zones between a zone and an exit  and the relative distance represents a number of zones between a zone and emergency condition is located. 

 

With respect to dependent claim 2, Boggs teaches the method of claim 1 further comprising identifying an emergency event in the selected one of the plurality of zones (See Boggs, Fig. 13, fire 1305 identified). 
With respect to dependent claim 3, Boggs teaches the method of claim 2 further comprising activating an alarm notification in the selected one of the plurality of zones. (See Boggs, Fig. 13, fire 1310 identified route notification activated to route persons out of the building (Para 138-142)). 
With respect to dependent claim 4, Boggs teaches the method of claim 3 further comprising activating a first alert notification in a first of the plurality of zones having a highest alarm sequence factor (See multiplying path weights to determine the most efficient routes through the structure and then activating the alarms in a sequence via visual indicators to lead the person out 
With respect to dependent claim 5, Boggs teaches the method of claim 4 further comprising activating a second alert notification in a second of the plurality of zones having a second highest alarm sequence factor. (See multiplying path weights to determine the most efficient routes through the structure and then activating the alarms in a sequence via visual indicators to lead the person out of the building (See fig. 13-15 and Para 116, 118, 120, 138, 142). ). As an obvious variation of activating sensors, alarms and indicators in a sequence, Huber teaches the use of a specific sequencing system that can direct users furthest from exits in priority to an exit first (See Fig. 2). As stated in Huber, the system can lead people through signaling in an efficient manner (Para 9). Huber teaches the use of an evacuation plan to evacuate people by sending alarms to specific zones in a sequence that cause graphical displays, signals, announcement units to control the evacuation (Para 14). Huber teaches camera and automatic doors can assist in the evacuation. Huber teaches the delay time may be based on the distance from the hazard (Para 14), and also teaches assigning a priority to the alarm system. For example, as shown (See also Para 9) an evacuation plan can be dynamically created based on the hazard, but as shown a sequence based on distance is defined for each zone or floor (See fig. 2).
dependent claim 6, Boggs teaches the method further comprising activating the first alert notification a first predetermined period of time after activating the alarm notification. (See Boggs, Figs. 13-15, fire 1310 identified route notification activated to route persons out of the building (Para 138-142) and path visualization in a sequence where there are different time sequences 1405,1410, 1515, 1525, 1520 ). As an obvious variation of activating sensors, alarms and indicators in a sequence, Huber teaches the use of a specific sequencing system that can direct users furthest from exits in priority to an exit first (See Fig. 2). As stated in Huber, the system can lead people through signaling in an efficient manner (Para 9). Huber teaches the use of an evacuation plan to evacuate people by sending alarms to specific zones in a sequence that cause graphical displays, signals, announcement units to control the evacuation (Para 14). Huber teaches camera and automatic doors can assist in the evacuation. Huber teaches the delay time may be based on the distance from the hazard (Para 14), and also teaches assigning a priority to the alarm system. For example, as shown (See also Para 9) an evacuation plan can be dynamically created based on the hazard, but as shown a sequence based on distance is defined for each zone or floor (See fig. 2).
With respect to dependent claim 7, Boggs teaches the method of claim 6 further comprising activating the second alert notification a second predetermined period of time after activating the first alert notification. (See Boggs, Figs. 13-15, fire 1310 identified route notification activated to route persons out of the building (Para 138-142) and path visualization in a sequence 1405,1410, 1515, 1525, and 1520 ). As an obvious variation of activating sensors, alarms and indicators in a sequence, Huber teaches the use of a specific sequencing system that can direct users furthest from exits in priority to an exit first (See Fig. 2). As stated in Huber, the system can lead people through signaling in an efficient manner (Para 9). Huber teaches the use of an evacuation plan to evacuate people by sending alarms to specific zones in a sequence that cause graphical displays, signals, announcement units to control the evacuation (Para 14). Huber teaches camera and automatic doors can assist in the evacuation. Huber teaches the delay time may be based on the distance from the hazard (Para 14), and also teaches assigning a priority to the alarm system. For example, as shown (See also Para 9) an evacuation plan can be dynamically created based 

With respect to dependent claim 8, Boggs teaches the method of claim 1 further comprising determining whether the respective evacuation route from any of the plurality of zones passes through or abuts each of the plurality of zones; and displaying a notification on the graphical user interface identifying any of the plurality of zones that fail to touch or about the respective evacuation route from any of the plurality of zones. (See figures 13-20, and Para 131-149). Boggs displays a real time situational awareness interface, thus as the evacuee is moving along in real time the system displays notifications of other hazards, directional changes and monitors the most efficient routes to leave the building including rerouting in the instance of fire or other emergencies. 
With respect to claims 11-18, claims 11-18 reflect a system comprising computer readable instructions executable by a processor to execute a set of steps on/in a device in a substantially similar manner as claimed in claims 1-8, thus are rejected along the same rationale. It is noted that Boggs teaches a device, memory and processor to display the user interface in claims 1-8 (See Fig. 1, 3, server, (See Para 63-71,111, 121-123). 


5. 	Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boggs in view of Huber in view of Patel as applied to claims 1-8 and 11-18 above, and further in view of Gohr et. al. U.S. Publication No. 20130138227 published May 30, 2012.
With respect to claims 9-10, as indicated in the above discussion Boggs in view of Huber in view of Patel teaches each element of claims 1 and 11. 

displaying a respective widget for each of a plurality of cause and effect rules on the graphical user interface, wherein each of the plurality of cause and effect rules is derived from the respective alarm sequence factor for each of the plurality of zones and receiving a third user input identifying a customization to one of the plurality of cause and effect rules via the respective widget for the one of the plurality of cause and effect rules displayed on the graphical user interface.
Nonetheless, Gohr is analogous art to the present application and the prior art of Boggs and Huber as being from the same problem solving area of user interfaces that can present alarms to a user in a safety system so as to assist in safety or evacuation of personnel (Para 19-20, 27, 29). Gohr teaches the cause and effect system works in parallel with the safety system (Para 38). Gohr teaches the widget or matrix can be displayed in a user interface (para 39). The matrix shows levels for each cause and effect that can represent zones (Para 40-43). The user interface allows the user to select on the alarm and determine the alarm status (Para 44-45 and 55). Gohr teaches the user can customize the cause and effect matrix (Para 55-67, 73). Gohr teaches the matrix can be configured on a user interface (Para 77).   As shown in figures 2-6, a widget can be displayed to the user in the form of a user interface allowing the user to see a set of causes and effects that also control the sequencing of the alarms in a system.    The combined user interfaces of Boggs and Huber, would allow the system of Boggs that obtains information from the safety system from a variety of sources, to view the interface of Gohr so as to see each alarm and the sequence and causes that would make the alarm activate. 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Boggs, Patel and Gohr and Huber in front of them to modify the situation awareness GUI of Boggs with the hazard warning system of Huber so as to evacuate people in a chronological sequence (Para 8). The motivation to combine Boggs with Huber 
With respect to claims 19-20, claims 19-20 reflect a system comprising computer readable instructions executable by a processor to execute a set of steps on/in a device in a substantially similar manner as claimed in claims 9-10, thus are rejected along the same rationale. It is noted that Boggs teaches a device, memory and processor to display the user interface in claims 1-8 (See Fig. 1, 3, server, (See Para 63-71,111, 121-123). 


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179